136 F.3d 1342
76 Fair Empl. Prac. Cas. (BNA) 480,72 Empl. Prac. Dec. P 45,225Dolores M. OUBRE, Plaintiff-Appellant,v.ENTERGY OPERATIONS, INC., Defendant-Appellee.
No. 96-30654Summary Calendar.
United States Court of Appeals,Fifth Circuit.
March 10, 1998.

Barbara Gale Haynie, Metairie, LA, for Oubre.
James Martin McGrew, New Orleans, LA, Renee Williams Masinter, Entergy Services, New Orleans, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Ginger Berrigan, Judge.
On Remand from the United States Supreme Court
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.
PER CURIAM:


1
Dolores M. Oubre filed suit against Entergy Operations, Inc.  (Entergy) on September 26, 1995.  Oubre alleged that she was constructively discharged from employment by Entergy in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621, et seq. and LSA-R.S. 23:  972 and 51:  2231, et seq.   Entergy filed a motion for summary judgment arguing that Oubre had waived her right to bring this action by executing a release which waived all claims relating to her employment.  Entergy further argued that Oubre ratified the release by accepting and not returning the consideration given to her in exchange for her execution of the release.


2
The district court granted Entergy's motion in accordance with our decisions in Blakeney v. Lomas Information Systems, Inc., 65 F.3d 482 (5th Cir.1995), cert. denied, 516 U.S. 1158, 116 S. Ct. 1042, 134 L. Ed. 2d 189 (1996), and Wamsley v. Champlin Refining & Chemicals, Inc., 11 F.3d 534 (5th Cir.1993), cert. denied, 514 U.S. 1037, 115 S. Ct. 1403, 131 L. Ed. 2d 290 (1995).  We affirmed.  See Oubre v. Entergy Operations, Inc., No. 96-30654 (5th Cir.  Nov. 6, 1996) (per curiam).  The Supreme Court reversed.  See Oubre v. Entergy Operations, Inc., --- U.S. ----, 118 S. Ct. 838, 139 L. Ed. 2d 849 (1998).


3
Accordingly, the district court's order of May 23, 1996, granting summary judgment is REVERSED.  The case is REMANDED to the district court for proceedings consistent with the Supreme Court's pronouncement.